Citation Nr: 0707997	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  06-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Wichita, 
Kansas, VA Regional Office (RO).   

This case has been advanced on the Board's docket.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability is not attributable 
to service according to expert medical opinion.  

2.  Tinnitus is not attributable to service according to 
expert medical opinion.  
  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 
2005).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§  
1110, 1131 (West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board finds that service connection is not warranted for 
a bilateral hearing loss disability and tinnitus.  The 
veteran's DD Form 214 shows his military occupational 
specialty (MOS) was consistent with jet engine mechanic.  In 
his March 2006 notice of disagreement, the veteran stated 
that he had had ringing in his ears and hearing loss since 
service.  On VA examination in March 2006, the onset of 
tinnitus was noted to have been 20 years earlier.  The Board 
notes that the veteran is competent to report his symptoms.  
In addition, the examiner diagnosed bilateral sensorineural 
hearing loss, noting a history consistent with in-service 
noise exposure.  The examiner stated that results of testing 
at separation examination did not rule out hearing loss and 
that the veteran's hearing loss was worse than predicted from 
aging.  

The dispositive consideration, however, is that the examiner 
expressly opined that it was not as likely as not that 
hearing loss and tinnitus were related to service.  The Board 
has no authority to substitute its judgment for the expert's 
evidence.  In this connection, the audiologist's conclusion 
is consistent with the absence of hearing problems during 
service and the absence of relevant symptoms for an extended 
period after service.  



ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


